Exhibit 10.1

 



FIRST AMENDMENT AND WAIVER TO TERM LOAN AGREEMENT

 

THIS FIRST AMENDMENT AND WAIVER TO TERM LOAN AGREEMENT (this “Amendment”) is
entered into as of October 10, 2017, by and among the Lenders signatory hereto,
Wilmington Trust, National Association, in its capacity as administrative and
collateral agent for the Lenders (in such capacity, “Agent”), Capitala Private
Credit Fund V, L.P., in its capacity as lead arranger (the “Lead Arranger”),
Vintage Stock Affiliated Holdings, LLC (“Holdings”) and Vintage Stock, Inc.
(“Target Borrower”, and together with Holdings and each other Person joined
hereto as a borrower from time to time, collectively the “Borrowers”).

 

RECITALS

 

WHEREAS, the Lenders, Agent, Lead Arranger and the Loan Parties have previously
entered into that certain Term Loan Agreement dated November 3, 2016 (as may be
further amended, modified and supplemented from time to time, the “Credit
Agreement”), pursuant to which the Lenders have made certain loans and financial
accommodations available to the Borrowers;

 

WHEREAS, Events of Default have occurred and are continuing due to (i) the
Borrowers making Capital Expenditures in excess of $200,000 in the aggregate for
the period ending December 31, 2016 as required under Section 7.12, which
constitutes an Event of Default under Section 8.01(b) of the Credit Agreement;
(ii) the occurrence of events of default under the ABL Facility Documents due to
the foregoing, which constitutes an Event of Default under Section 8.01(o) of
the Credit Agreement; (iii) the failure of the Loan Parties to terminate the
account maintained at Arvest Bank with account #18343209 within one hundred
twenty (120) calendar days of the Closing Date as required under Section 2 of
Schedule 6.18 to the Credit Agreement, which constitutes an Event of Default
under Section 8.01(b) of the Credit Agreement, and (iv) failure to deliver the
first amendment to the ABL Credit Agreement as required under Section 6.02(i),
which constitutes an Event of Default under Section 8.01(b) of the Credit
Agreement (collectively, the “Known Existing Defaults”);

 

WHEREAS, as of the date hereof, the Borrower expects to satisfy the Consolidated
Total Leverage Ratio calculated as of the fiscal quarter ended September 30,
2017 as required under Section 7.11;

 

WHEREAS, the Borrowers have requested (i) certain amendments to the Credit
Agreement, and (ii) that the Agent and the Required Lenders waive the Known
Existing Defaults and, if necessary, the other matters described in clause (B)
of Section 3 hereof;

 

WHEREAS, upon the terms and conditions set forth herein, Agent and the Required
Lenders are willing to accommodate Borrowers’ requests, and waive the Known
Existing Defaults and, if necessary, the other matters described in clause (B)
of Section 3 hereof; and

 

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto hereby agree as follows:

 

AGREEMENT

 

1.                Defined Terms. Unless otherwise defined herein, capitalized
terms used herein and not otherwise defined shall have the meanings ascribed to
such terms in the Credit Agreement.

 

2.                Amendments to Credit Agreement: subject to the satisfaction of
the conditions precedent set forth in Section 5 of this Amendment, the Credit
Agreement is hereby amended as follows:

 

(a)              Section 1.01 of the Credit Agreement (Defined Terms) is hereby
amended and modified by adding the following definitions in the appropriate
alphabetical order:

 

““ABL Second Amendment” means that certain Second Amendment to Loan Agreement
dated as of September 20, 2017, by and among Target Borrower and the ABL
Facility Lenders identified on the signature pages thereof.”

 

““First Amendment” means that certain First Amendment and Waiver to Term Loan
Agreement dated as of October 10, 2017, by and among Borrowers, Administrative
Agent, Lead Arranger and the lenders identified on the signature pages thereof.”

 

““First Amendment Effective Date” means October 10, 2017.”

 

(b)              Section 6.13 of the Credit Agreement (Additional Guarantors;
Additional Collateral) is hereby amended by restating clause (e) thereof as
follows:

 

 

 

 

 1 

 

 

 

“(e) Account Control Agreements. Each of the Loan Parties shall not open,
maintain or otherwise have any deposit or other accounts (including securities
accounts) at any bank or other financial institution, or any other account where
money or securities are or may be deposited or maintained with any Person, other
than (a) the accounts set forth on Schedule 6.13 and designated as Excluded
Accounts; provided that, the balance in any such account does not exceed $35,000
and the aggregate balance in all such accounts does not exceed $150,000, (b)
deposit accounts that are maintained at all times with depositary institutions
as to which the Administrative Agent shall have received a Qualifying Control
Agreement, (c) securities accounts that are maintained at all times with
financial institutions as to which the Administrative Agent shall have received
a Qualifying Control Agreement, (d) deposit accounts established solely as
payroll and other zero balance accounts, (e) other deposit accounts, so long as
at any time the balance in any such account does not exceed $35,000 and the
aggregate balance in all such accounts does not exceed $150,000 and (f) any
other Excluded Account.”

 

(c)              Schedule 6.18 to the Credit Agreement (Post-Closing Conditions)
is hereby amended by deleting Section 2 thereof and replacing it with the
following: “Intentionally Deleted”.

 

3.                Waiver. Subject to (a) the satisfaction of the conditions
precedent set forth in Section 5 below, and (b) to the extent (including taking
into account the cure provisions of Section 8.04 of the Credit Agreement, if
applicable) the Consolidated Total Leverage Ratio calculated as of the fiscal
quarter ending December 31, 2017, of the Borrowers shall not be greater than
3.00 to 1.00, the Agent and the Required Lenders hereby waive (A) the Known
Existing Defaults and (B) if the Borrower fails to satisfy the Consolidated
Total Leverage Ratio calculated as of the fiscal quarter ended September 30,
2017 as required under Section 7.11 of the Credit Agreement, which would
constitute an Event of Default under Section 8.01(b) of the Credit Agreement,
such Event of Default. For the avoidance of doubt, (i) the Lead Arranger
acknowledges and agrees that the fees and disbursements of outside counsel to
Agent and Lead Arranger in connection with the Credit Agreement and this
Amendment paid by the Borrowers shall be added back to Consolidated Net Income
when calculating Consolidated EBITDA, pursuant to and subject to the limits set
forth in clause (b)(vii) of the definition of “Consolidated EBITDA” in Section
1.01 of the Credit Agreement, which fees and disbursements are hereby approved
by the Lead Arranger, and (ii) a waiver under this Section 3 with respect to
Capital Expenditures shall apply only to the testing period for the period
ending December 31, 2016 and does not relieve or release the Borrowers from
their obligation under Section 7.12 to maintain Capital Expenditures not
exceeding the amounts set forth therein for any other testing period.

 

4.                Acknowledgment. Borrowers acknowledge and agree that the
foregoing waiver pursuant to Section 3 relates solely to the Known Existing
Defaults and the matters described in clause (B) of Section 3 hereof and that
this Amendment shall not relieve or release Borrowers or any Loan Party in any
way from any of its respective duties, obligations, covenants or agreements
under the Credit Agreement and the other Loan Documents or from the consequences
of any other Event of Default that may hereafter arise.

 

5.                Conditions Precedent to Effectiveness. The effectiveness of
this Amendment is subject to the prior or concurrent consummation of the
following conditions:

 

(a)              Other than with respect to the Known Existing Defaults and the
other matters described in clause (B) of Section 3 hereof, the representations
and warranties contained herein and in the Credit Agreement are true, correct
and complete in all material respects;

 

(b)              Agent, the Lead Arranger and the Lenders shall have received a
copy of this Amendment executed by the Borrowers and each other party hereto;

 

(c)              Agent, the Lead Arranger and the Lenders shall have received,
and hereby acknowledge receipt of, a copy of an amendment and waiver executed by
the Borrowers, the ABL Facility Lenders, and each other party thereto, in form
and substance reasonably satisfactory to Agent and the Lead Arranger;

 

(d)              Other than with respect to the Known Existing Defaults, no
Default or Event of Default shall have occurred and be continuing or shall be
caused by the transactions contemplated by this Amendment (after giving effect
to this Amendment and the consummation of the transactions contemplated hereby);
and

 

(e)              The Borrowers shall have paid all of the Agent’s and Lead
Arranger’s reasonable and documented out-of-pocket expenses (including, without
limitation, the reasonable fees and disbursements of outside counsel to Agent
and Lead Arranger in connection with the Credit Agreement and this Amendment),
to extent required under the Loan Documents, all other fees required to be paid
in connection with this Amendment.

 

6.                Representations, Warranties and Covenants; Expenses. Borrowers
expressly reaffirm all of their representations and warranties in the Credit
Agreement as of the date of this Amendment (except such representations and
warranties that expressly relate to an earlier date).

 

 

 

 

 2 

 

 

7.                No Fees or Side Letter. No fee has been or will be paid to the
ABL Facility Lenders or any agent or lender under the ABL Facility Documents in
connection with the ABL Second Amendment or the transactions contemplated
thereby (except as provided therein). No side letter or other agreement not
disclosed to the Agent and the Lead Arranger has been entered into in connection
with the ABL Second Amendment or the transactions contemplated thereby.

 

8.                No Waiver. Except as set forth in this Amendment, all of the
terms and conditions of the Credit Agreement remain in full force and effect and
none of such terms and conditions are, or shall be construed as, otherwise
amended or modified, except as specifically set forth herein and nothing in this
Amendment shall constitute a waiver by Agent, Lead Arranger and any Lender of
any Default or Event of Default, or of any right, power or remedy available to
Agent, Lead Arranger and any Lender under the Credit Agreement, whether any such
defaults, rights, powers or remedies presently exist or arise in the future.

 

9.                Ratification. The Credit Agreement shall, together with this
Amendment and any related documents, instruments and agreements shall hereafter
refer to the Credit Agreement, as amended hereby.

 

10.             Release. EACH LOAN PARTY HEREBY ACKNOWLEDGES AND AGREES THAT IT
HAS NO DEFENSE, COUNTERCLAIM, OFFSET, CROSS COMPLAINT, CLAIM OR DEMAND OF ANY
KIND OR NATURE WHATSOEVER THAT CAN BE ASSERTED TO REDUCE OR ELIMINATE ALL OR ANY
PART OF ITS LIABILITY TO REPAY THE OBLIGATIONS OR TO SEEK AFFIRMATIVE RELIEF OR
DAMAGES OF ANY KIND OR NATURE FROM AGENT, LEAD ARRANGER AND LENDERS. EACH LOAN
PARTY HEREBY VOLUNTARILY AND KNOWINGLY RELEASES AND FOREVER DISCHARGES THE
AGENT, LEAD ARRANGER AND LENDERS AND EACH OF THEIR RESPECTIVE PREDECESSORS,
AGENTS, EMPLOYEES, AFFILIATES, SUCCESSORS AND ASSIGNS (COLLECTIVELY, THE
“RELEASED PARTIES”) FROM ALL POSSIBLE CLAIMS, DEMANDS, ACTIONS, CAUSES OF
ACTION, DAMAGES, COSTS, EXPENSES AND LIABILITIES WHATSOEVER, WHETHER KNOWN OR
UNKNOWN, ANTICIPATED OR UNANTICIPATED, SUSPECTED OR UNSUSPECTED, FIXED,
CONTINGENT OR CONDITIONAL, OR AT LAW OR IN EQUITY, IN ANY CASE ORIGINATING IN
WHOLE OR IN PART ON OR BEFORE THE DATE THIS AMENDMENT IS EXECUTED THAT SUCH LOAN
PARTY MAY NOW OR HEREAFTER HAVE AGAINST THE RELEASED PARTIES, IF ANY,
IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS ARISE OUT OF CONTRACT, TORT, VIOLATION
OF LAW OR REGULATIONS, OR OTHERWISE, AND THAT ARISE FROM ANY OF THE LOANS, THE
EXERCISE OF ANY RIGHTS AND REMEDIES UNDER THE AGREEMENT OR ANY OF THE OTHER
SECURITY INSTRUMENTS, AND/OR THE NEGOTIATION FOR AND EXECUTION OF THIS
AMENDMENT, INCLUDING, WITHOUT LIMITATION, ANY CONTRACTING FOR, CHARGING, TAKING,
RESERVING, COLLECTING OR RECEIVING INTEREST IN EXCESS OF THE HIGHEST LAWFUL RATE
APPLICABLE.

 

11.             Continuing Effect. Except as expressly set forth in Sections 2
and 3 of this Amendment, nothing in this Amendment shall constitute a
modification or alteration of the terms, conditions or covenants of the Credit
Agreement or any other Loan Document, or a waiver of any other terms or
provisions thereof, and the Credit Agreement and the Loan Documents shall remain
unchanged and shall continue in full force and effect, in each case as amended
hereby.

 

12.             Governing Law. This Amendment shall be governed by, and
construed in accordance with, the laws of the State of New York, without giving
effect to the conflicts of laws principles thereof, but including Section 5-1401
of the New York General Obligations Law.

 

13.             Loan Document. This Amendment is a Loan Document.

 

14.             Other Provisions. The provisions of the Credit Agreement that
are not expressly amended in this Amendment shall remain unchanged and in full
force and effect. In the event of any conflict between the terms and provisions
of this Amendment and the Credit Agreement, the provisions of this Amendment
shall control.

 

15.             Signatures. This Amendment may be signed in counterparts. A
facsimile or other electronic transmission of a signature page will be
considered an original signature page. At the request of a party, the other
party will confirm a fax-transmitted or electronically transmitted signature
page by delivering an original signature page to the requesting party.

 

16.             Execution of this Agreement. The Required Lenders hereby direct
the Agent to execute this Amendment on behalf of all Lenders.

 

 

 

 



 3 

 

 



IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
and delivered as of the date first written above.

 

BORROWERS:

 

VINTAGE STOCK, INC.

 

 

By: /s/ Rodney Spriggs                    

Name: Rodney Spriggs

Title: President

 

 

VINTAGE STOCK AFFILIATED HOLDINGS LLC

 

 

By: /s/ Jon Isaac                                 

Name: Jon Isaac

Title: President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 4 

 

 


ADMINISTRATIVE AGENT: WILMINGTON TRUST, NATIONAL ASSOCIATION       By:  /s/
Meghan H. McCauley                      
Name:  Meghan H. McCauley
Title:  Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 5 

 

 



LEAD ARRANGER: CAPITAL PRIVATE CREDIT FUND V, L.P.      

By: CAPITAL PCF V, LLC, its General Partner

 

  /s/ Jack F. McGlinn                         

 

 

Name: Jack F. McGlinn
Title: Chief Operating Officer         LENDERS:

CAPITALA FINANCE CORP.

 

  /s/ Jack F. McGlinn                          

Name: Jack F. McGlinn

  Title: Chief Operating Officer  

 

 

CAPITALSOUTH PARTNERS FUND II LIMITED PARTNERSHIP

 

By: CAPITAL SOUTH PARTNERS F-II, LLC, its General Partner

 

  /s/ Jack F. McGlinn                          

Name: Jack F. McGlinn

Title: Chief Operating Officer

 

 

 

CAPITALSOUTH PARTNERS SBIC FUND III, L.P.

 

By: CAPITALSOUTH PARTNERS SBIC F-III, LLC, its General Partner

 

  /s/ Jack F. McGlinn                          

Name: Jack F. McGlinn

Title: Chief Operating Officer

 

 

 

CAPITALA PRIVATE CREDIT FUND V, L.P.

 

By: CAPITALA PCF V, LLC, its General Partner

 

  /s/ Jack F. McGlinn                          

Name: Jack F. McGlinn

Title: Chief Operating Officer



 

 

 

 



 6 

